ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_07_EN.txt. 160

DISSENTING OPINION OF JUDGE WEERAMANTRY

This application for provisional measures was, as required by
Article 74 (1) of the Rules of Court, given priority over all other cases:
pending before the Court. The oral submissions were concluded on
28 March 1992. Three days later, when the case was at the stage of delib-
erations, resolution 748 (1992) was adopted by the Security Council.
Resolution 748 (1992) covered matters of importance which were sub
judice before the Court and the impact of that resolution upon the matters
before the Court is among the legal questions discussed in this opinion.

Without determining definitively the legal effect of that resolution, the
validity of which is disputed by Libya, we must at the present stage of
provisional measures act upon the basis of its validity. Article 25 of the
United Nations Charter, requiring Members of the United Nations to
accept and carry out decisions of the Council, must then be regarded as
prima facie applicable to that resolution. In reaching these conclusions, I
agree with the views of the majority of the Court but I respectfully dissent
from the view that that resolution renders it inappropriate for the Court to
issue provisional measures. The reasons for this view are set out in this
dissenting opinion. It deals with important questions of law canvassed at
some length before us which are of a significance reaching so far beyond
the immediate case as, in my opinion, to merit some extended examina-
tion.

Two matters argued at some length before us, to which I shall confine
my observations, are the question of jurisdiction and the relationship
between this Court and the Security Council. The main assertions of fact
and the basic contentions of the Parties are sufficiently set out in the Order
of the Court and I need not recapitulate them here.

A. JURISDICTION

Article 14 (1) of the Montreal Convention is the foundation of the
Court’s jurisdiction to entertain this application. It stipulates a six-month
period from the date of request for arbitration within which if parties are
unable to agree on the organization of the arbitration, any one of them
may refer a dispute to the International Court.

The Respondents have contended that the pre-conditions to the juris-
diction of this Court have not been satisfied inasmuch as there is no “dis-

50
161 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

pute” within the meaning of Article 14(1) and that, in any event, the stipu-
lated six-month period has not elapsed.

At the present stage of proceedings it is inappropriate to give a narrow
or restrictive meaning to the word “dispute”. I am satisfied prima facie
that there is a substantial dispute between the Parties, for Libya relies on
the rule of customary international law, aut dedere aut judicare, as the gov-
erning principle which entitles it to try its own citizens in the absence of an
extradition treaty, while the Respondent demands the surrender of the
two suspects. Libya declares that it will try them and has invited the
Respondent to send its officials and lawyers to observe the trial, arguing
that it is thus satisfying its obligations under the Treaty. The Respondent
demands that the suspects be tried in its own courts. Libya contends that
its domestic law forbids the surrender of its citizens for trial elsewhere and
that the Respondent’s demand is an infringement of its sovereignty. The
Respondent denies that this is a valid excuse for not surrendering them.
All of this in my view amounts prima facie at any rate to a dispute, thus
satisfying one of the prerequisites of Article 14 (1).

The Respondent’s further contention, which is a more substantial one,
is that the letter in which Libya first mentioned arbitration was dated
18 January and this case was instituted on 3 March, well before six months
had elapsed. It contends therefore that an essential prerequisite to the
invocation of the Court’s jurisdiction has not been satisfied. This may well
be a correct statement of the legal position.

At the same time, there is another view that is plausible and is certainly
arguable. That is, that where a party has in anticipation indicated that it
will not consider itself bound by mediation or negotiation, the insistence
by that party on a waiting period specified as a prerequisite before the
matter is taken to the International Court could defeat the purposes of
such a provision. Material has been placed before us to the effect that the
United States had stated to the Security Council that this was not a differ-
ence of approach that could be mediated or negotiated (S/PV.3033,
21 January 1982, p. 7) and that the Security Council must not be distracted
by Libyan attempts to convert this issue of international peace and secu-
rity into one of bilateral differences (ibid.). In other words, the argument
placed before us was one of anticipatory repudiation of a consensual obli-
gation.

The question of law before us is this: if, in a hypothetical case, a party
refuses negotiation, can such party insist on the six-month period of delay
before the matter is brought to this Court? Such insistence can well be a
roadblock in the path of a party seeking relief from this Court. The pro-
vision can then be construed to mean that a party is free to use other
methods than conciliation during this six-month period. Such a construc-
tion could well be a negation of the purposes and principles of such a
provision, as was cogently stated by Judge Ago in his separate opinion

51
162 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

in the Preliminary Objections phase of the case concerning Military and
Paramilitary Activities in and against Nicaragua:

“T am in fact convinced that prior resort to diplomatic negotiations
cannot constitute an absolute requirement, to be satisfied even when
the hopelessness of expecting any negotiations to succeed is clear
from the state of relations between the parties, and there is no war-
rant for using it as a ground for delaying the opening of arbitral or
judicial proceedings when provision for recourse to them exists.”
(LCJ. Reports 1984, pp. 515-516, para. 4.)

The general principle set out in that passage can be even more pointedly
formulated in the context of a specified waiting period such as is stipu-
lated in the Montreal Convention. It can be plausibly argued that there is
no purpose in allowing a party who has repudiated conciliation to argue
for the rejection of an application on grounds of its non-compliance with
procedures which it has itself rejected. A period of freedom from concilia-
tory and judicial processes would thus be given to the party repudiating,
leaving it at liberty to pursue other non-conciliatory procedures, while its
opponent is required to stand by without help or remedy.

Such a construction of the Article fits also within theories of interpreta-
tion which emphasize that treaty provisions must be so interpreted as not
to render nugatory their object and purpose. One cannot without further
consideration conclude whether one or the other view should prevail.
They both have much to be said for them and we are in a situation where
we can only say that the view that the six-month period in Article 14 (1)
does not constitute an absolute prohibition is at least an arguable one.

The recitals in the Court’s Order in the Nuclear Tests cases also bear out
this provisional approach to jurisdiction:

“13. Whereas on a request for provisional measures the Court
need not, before indicating them, finally satisfy itself that it has juris-
diction on the merits of the case, and yet ought not to indicate such
measures unless the provisions invoked by the Applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court
might be founded;

17. Whereas the material submitted to the Court leads it to the
conclusion, at the present stage of the proceedings, that the provi-

52
163 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

sions invoked by the Applicant appear, prima facie, to afford a basis
on which the jurisdiction of the Court might be founded; and
whereas the Court will accordingly proceed to examine the Appli-
cant’s request for the indication of interim measures of protection;”
(CJ. Reports 1973, pp. 101, 102).

Applying this reasoning, I would hold that the circumstances invoked
by the Applicant appear, prima facie, to afford a basis on which the juris-
diction of the Court might be founded.

If, after the issue of such provisional measures, it appears at a later stage
or at the stage of consideration of the merits that the Court has no jurisdic-
tion, then the provisional measures would immediately cease to have
effect.

Granted this conclusion in regard to the Court’s jurisdiction under
Article 14 of the Montreal Convention, the next major question is whether
Security Council resolutions 731 (1992) and 748 (1992) present obstacles
to the Court’s consideration of this matter. This question receives atten-
tion in the next section of this opinion.

B. THE COURT AND THE SECURITY COUNCIL

Relevance to the Matters before the Court

This case has raised as perhaps no case has done in the past, certain
questions of importance and interest concerning the respective functions
of this Court and the Security Council. These matters arose squarely
before the Court at the stage of oral submissions in consequence of resolu-
tion 731 (1992). This relationship has assumed even more importance sub-
sequent to the close of the oral argument, with the adoption of resolu-
tion 748 (1992).

Issues relative to the relationship between the Court and the Security
Council were specifically raised by both Parties before us.

Counsel for Libya, Professor Suy, urged that resolution 731 (1992) “flies
in the face of the whole of the procedure for the peaceful settlement of
disputes provided for in the Montreal Convention” and hence that Libya
was entitled to submit to the International Court the legal aspects of the
question which were neglected by the Security Council (Public Sitting of
26 March 1992 (morning), CR 92/2, p. 61). He argued further that the
right of Libya to exercise its criminal jurisdiction over its own subjects is a
fundamental right derived from the sovereignty of the State, a right which
cannot be derogated from.

The Agent for the United States, Mr. Williamson, stated as one of his
four basic contentions “that the Libyan requests [to the Court] should be
denied because the Security Council is actively seised with the issue”

33
164 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

(Public Sitting of 27 March 1992, CR 92/4, p. 16). Counsel for the United
States submitted that the Court ought to examine whether its actions
would conflict with actions which the Council has taken or is considering
(ibid. p. 67), and, while conceding that the Court and the Council may
properly exercise their respective functions simultaneously in regard to
the same matter, submitted that neither the Charter nor the practice of the
Court provides a basis for interfering with the exercise by the Council of
its primary responsibility for maintaining international peace and secu-
rity (ibid., p. 36).

Here, unequivocally presented to the Court, was an invitation to
address the issue of the relationship between Court and Council in the
context of resolution 731 (1992). Resolution 748 (1992), be it noted, was not
before the Court at the stage of argument but later assumed even greater
importance than resolution 731 (1992).

In considering an application for provisional measures in the context of
resolution 731 (1992) and in the context of the arguments addressed to us,
the Court was under the necessity of considering the legal issue of the
impact, if any, upon the Court’s jurisdiction of the action of the Security
Council in adopting resolution 731 (1992). Similar considerations now
apply to resolution 748 (1992).

The relationship between the Security Council and the Court, thus
firmly embedded within the legal arguments addressed to the Court,
requires some preliminary consideration, in the manner appropriate to an
application for provisional relief. Definitive findings on these important
matters are not necessary at the stage of provisional measures and, of
course, are not attempted here. What is sought rather is to outline the gen-
eral contours of the problem so that the application for provisional mea-
sures can be seen against the legal background provided by the Charter of
the United Nations. The analysis in the ensuing subheads of discussion is
essential as being directly relevant to the application for provisional mea-
sures which is now before the Court and to the objections raised thereto
on the basis of the organizational structure of the United Nations.

It seems all the more important to set them down having regard to the
fact that these considerations have never before in the jurisprudence of
the Court arisen in this direct and immediate way and having regard to the
advantage the Court has had of a presentation before it on these issues by
teams of extremely eminent and experienced international lawyers.

The Court as a judicial body seised of an application for provisional
measures was moreover the appropriate forum for examining the legal
impact on its determinations, of Security Council resolution 731 (1992). It
was contended, on the one hand, that the fact of the Security Council
being seised of the matter prevented the Court from granting the relief
sought, while, on the other hand, that resolution was impugned as neglect-
ing certain legal considerations which the Security Council was allegedly

54
165 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

bound to consider. These were pre-eminently questions of law which the
Court was bound to examine as a prerequisite to considering whether pro-
visional measures were to be issued.

General Observations

Created by the same Charter to fulfil in common the Purposes and
Principles of the United Nations, the Security Council and the Court are
complementary to each other, each performing the special role allotted to
it by their common instrument of creation. Both owe loyalty alike to the
same instrument which provides their authority and prescribes their
goals. As with the great branches of government within a domestic juris-
diction such as the executive and the judiciary, they perform their mission
for the common benefit of the greater system of which they are a part.

In the United Nations system, the sphere of each of these bodies is laid
down in the Charter, as within a domestic jurisdiction it may be laid down
in a constitution. However, unlike in many domestic systems where the
judicial arm may sit in review over the actions of the executive arm, sub-
jecting those acts to the test of legality under the Constitution, in the
United Nations system the International Court of Justice is not vested
with the review or appellate jurisdiction often given to the highest courts
within a domestic framework (see Advisory Opinion of the International
Court in Legal Consequences for States of the Continued Presence of South
Africa in Namibia (South West Africa) notwithstanding Security Council
Resolution 276 (1970), I.C.J. Reports 1971, p. 16). At the same time, it is the
principal judicial organ of the United Nations, charged with the task, inter
alia, of deciding in accordance with international law such disputes as are
submitted to it (Art. 38 of the Statute of the Court).

An important difference must also be noted between the division of
powers in municipal systems and the distribution of powers between the
principal organs of the United Nations, for there is not among the United
Nations organizations the same strict principle of separation of powers
one sometimes finds in municipal systems. As this Court observed in the
case concerning Military and Paramilitary Activities in and against Nicara-
gua, municipal law concepts of separation of powers “are not applicable
to the relations among international institutions for the settlement of dis-
putes” (1.C.J. Reports 1984, p. 433, para. 92). Nor is there a hierarchical
arrangement of the organs of the United Nations (Rosenne, The Law and
Practice of the International Court of Justice, 2nd rev. ed., p. 70), and each
principal organ is par inter pares (ibid., p. 71).

As a judicial organ, it will be the Court’s duty from time to time to
examine and determine from a strictly legal point of view matters which
may at the same time be the subject of determination from an executive or
political point of view by another principal organ of the United Nations.

55
166 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

The Court by virtue of its nature and constitution applies to the matter
before it the concepts, the criteria and the methodology of the judicial
process which other organs of the United Nations are naturally not
obliged to do. The concepts it uses are juridical concepts, its criteria are
standards of legality, its method is that of legal proof. Its tests of validity
and the bases of its decisions are naturally not the same as they would be
before a political or executive organ of the United Nations.

Yet this much they have in common — that all organs alike exercise
their authority under and in terms of the Charter. There can never truly be
a question of opposition of one organ to another but rather a common
subjection of all organs to the Charter. The interpretation of Charter pro-
visions is primarily a matter of law, and such questions of law may in
appropriate circumstances come before the Court for judicial determina-
tion. When this does occur, the Court acts as guardian of the Charter and
of international law for, in the international arena, there is no higher body
charged with judicial functions and with the determination of questions of
interpretation and application of international law. Anchored to the
Charter in particular and to international law in general, the Court con-
siders such legal matters as are properly brought before it and the fact that
its judicial decision based upon the law may have political consequences
is not a factor that would deflect it from discharging its duties under the
Charter of the United Nations and the Statute of the Court.

The judicial function in resolving disputes and other matters duly
referred to it and in deciding in accordance with international law as
applied and interpreted by the Court is the Court’s function and very
raison d'être. Dr. Rosenne’s analysis of the relationship between the prin-
cipal organs concludes that what lies at the heart of their relationship is
that “the will of the Organization is made manifest by the actions of
those organs within whose sphere of competence a particular matter
lies” (Rosenne, op. cit., p. 69). What pertains to the judicial function
is the proper sphere of competence of the Court. The circumstance that
political results flow from a judicial decision is not one that takes it
out of that sphere of competence. So also:

“while the Court’s task is limited to functions of a legal character, its
power of action and decision is subject to no limitation deriving from
the fact that the dispute before it might also be within the competence
of some other organ. If the maintenance of international peace and
security be regarded as the major function of the United Nations as
a whole (including the Court), the Charter confers no exclusive
competence upon any one principal organ. Even the fact that the
Security Council has primary responsibility for the maintenance of

56
167 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

international peace and security under Article 24 of the Charter is
not sufficient to give it exclusive competence over these matters...
There is thus no express authority in the Charter or in the Statute for
the proposition advanced by Judge Alvarez in the Anglo-Iranian Oil
Co. case to the effect that, if a case submitted to the Court should
constitute a threat to world peace, the Security Council may seise
itself of the case and thereby put an end to the Court’s jurisdiction.”
(Rosenne, op. cit., p. 73.)

It is interesting to note that this citation extends the proposition that the
Court may consider a matter within the competence of another organ even
to the case where a matter is on the agenda of another organ (ibid., note 1).

It follows from the different nature of the two organs that there are
many factors relevant to a political decision which a political organ can
and would take notice of, but which a judicial organ cannot and would
not. It is apposite in this context to cite Kelsen’s observation:

“The Security Council and the General Assembly, in so far as they,
too, are competent to settle disputes, are only quasi-judicial organs of
the United Nations. This is true even if the interpretation is accepted
that recommendations made by the Security Council for the settle-
ment of disputes under Articles 31, 38 or 39 are, as decisions of the
Council in accordance with Article 25, binding upon the parties. The
Security Council, as pointed out, is not a judicial organ because its
members are not independent.” (Hans Kelsen, The Law of the United
Nations, 1950, pp. 476-477.)

The Court’s Autonomy

The United States submitted that the organs of the United Nations
should act as far as possible in co-operation with each other in common
furtherance of the principles and purposes of the United Nations. The
United States cited in this context the separate opinion of Judge Tarazi, in
the Aegean Sea Continental Shelf case, reading as follows:

“For it is true and certain that the Court is an independent and
judicial organ ... it is no less true that it is an integral part of the
United Nations... |

That being so, the present Court, while maintaining its indepen-
dence, should not fail to take into consideration this basic truth,
namely that it is an integral part of the United Nations. The Charter,
whose genesis marked a new stage in the course of history, features

57
168 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

some essential differences in comparison with the provisions of its
predecessor, the Covenant of the League of Nations. Those differ-
ences were due to the new situation which States and peoples had to
face on account of the consequences of the Second World War and of
the developments which preceded or triggered its outbreak.

There is no necessity here to consider these differences in detail.
One may content oneself with the affirmation that, by virtue of the
Charter, the Security Council bears an essential responsibility for the
maintenance of peace and security. The Court, if the circumstances so
require, ought to collaborate in the accomplishment of this fundamental
mission.” (1.C.J. Reports 1976, separate opinion, p. 33 (emphasis
added), cited in Public Sitting of 27 March 1992, CR 92/4, pp. 69-70.)

This exposition by Judge Tarazi of the role of the Court sets out with
clarity certain central principles:

(1) The Court is an independent organ of the United Nations and should
maintain its independence.

(2) The Court is a judicial organ.

(3) The Court is an integral part of the United Nations.

(4) Under the Charter, the Security Council bears essential responsibility
for the maintenance of peace and security.

(5) The Court ought to collaborate with the Security Council in the
accomplishment of this mission if circumstances so require.

It is clear from a consideration of these requisites that the Court must at
all times preserve its independence in performing the functions which the
Charter has committed to it as the United Nations’ principal judicial
organ. It is clear also that in many an instance the performance of those
independent functions will lead the Court to a result in total consonance
with the conclusions of the Security Council. But it by no means follows
from these propositions that the Court when properly seised of a legal
dispute should co-operate with the Security Council to the extent of
desisting from exercising its independent judgment on matters of law
properly before it. Judge Tarazi was anxious to provide for this possibility
by the careful insertion of the stress on the Court’s independence and the
proviso referring to the desirability of collaboration “if the circumstances
so require”. The judge of the question whether the circumstances so
require is surely the Court in the exercise of its independent judgment.

It is to be noted, moreover, that, in the case of the Court, there is no
provision similar to Article 12 of the Charter which provides, in regard to
the General Assembly, that, while the Security Council is exercising in
respect of any dispute or situation the functions assigned to it by the Char-
ter, the General Assembly “shall not make any recommendation with
regard to that dispute or situation” unless the Security Council so
requests. It is part of the scheme of the Charter that the International
Court is not similarly restrained.

58
169 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

The proposition is unexceptionable that where the Security Council ts
addressing a situation with direct implications for the matter brought
before the Court, the Court should examine whether its actions would |
conflict with the actions that the Security Council has taken or is consider-
ing and, where the circumstances permit, should seek to reinforce the
actions of the Council.

This is undoubtedly so, but the fact of Security Council action is only
one of the circumstances the Court would take into account and is by no
means conclusive. Since the Court and the Security Council may properly
exercise their respective functions with regard to an international dispute
or situation, each must in the exercise of the undoubted authority con-
ferred on it exercise its independent judgment in accordance with the
Charter. It follows that their assessment of a given situation will not
always be in complete coincidence. Especially where matters of legal
interpretation are involved, the Court will naturally zealously preserve its
independence of judgment, for to do any less would not be a proper com-
pliance with the requirements of the Charter.

Co-ordinate Exercise of Powers

There have indeed been prior instances where the same matter has come
up for consideration before both the Security Council and the Court.
Mention may be made in this connection of the following cases where the
jurisdiction of both the Court and the Security Council was invoked in
one and the same matter: Aegean Sea Continental Shelf, Interim Protection
(1.C.J. Reports 1976, p. 3); United States Diplomatic and Consular Staff in
Tehran, Provisional Measures (I.C.J. Reports 1979, p. 7); Military and
Paramilitary Activities in and against Nicaragua, Provisional Measures
(.C.J. Reports 1984, p. 169).

In all these cases, however, the Court and the Council were approached
by the same party, seeking before these different organs the relief appro-
priate to the nature and function of each. In other words the party
approaching these organs was seeking to use them in a complementary
manner.

In the present case, the Court and the Council have been approached by
opposite parties to the dispute, each claiming a form of relief consistent
with its own position. It is this situation which gives special importance to
the current case.

It is of relevance to note, in the last of the three cases cited, the Court’s
observation made in response to the United States’ argument that the
Court should not consider Nicaragua’s request because that request for
interim measures was identical with its requests which were rejected by
the Security Council. The Court observed that the fact that a maiter is
before the Security Council should not prevent it from being dealt with by
the Court and that both proceedings could be pursued pari passu (Military

59
170 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

and Paramilitary Activities in and against Nicaragua, I.C.J. Reports 1984,
p. 433, para. 93).

In the United States Diplomatic and Consular Staff in Tehran case, the
Court observed that:

“it does not seem to have occurred to any member of the Council that
there was or could be anything irregular in the simultaneous exercise
of their respective functions by the Court and the Security Council.
Nor is there in this any cause for surprise.” (J.C.J. Reports 1980, p. 21,
para. 40.)

The role of the Court was made even clearer when the Court observed:

“Whereas Article 12 of the Charter expressly forbids the General
Assembly to make any recommendation with regard to a dispute or
situation while the Security Council is exercising its functions in
respect of that dispute or situation, no such restriction is placed on
the functioning of the Court by any provision of either the Charter or
the Statute of the Court. The reasons are clear. It is for the Court, the
principal judicial organ of the United Nations, to resolve any legal
questions that may be in issue between parties to the dispute; and the
resolution of such legal questions by the Court may be an important,
and sometimes decisive, factor in promoting the peaceful settlement
of the dispute.” (Ibid., p. 22, para. 40; see also Military and Para-
military Activities in and against Nicaragua, C.J. Reports 1984,
pp. 433-434, para. 93.)

The Powers of the Security Council

The submission before us relating to the exercise of Security Council
powers in adopting resolution 731 (1992) calls for a brief examination of
those powers from a strictly legal point of view.

The plenitude of powers with which the Charter of the United Nations
invests the Security Council straddles a wide variety of areas of interna-
tional action.

It is charged under Article 24 with the primary responsibility for the
maintenance of international peace and security and has a mandate from
all Member States to act on their behalf in this regard. By Article 25, all
Members agree to accept and carry out its decisions.

Chapter VI entrusts it with powers and responsibilities in regard to
settlement of disputes, and Chapter VII gives it very special powers when
it determines the existence of any threat to the peace, breach of the peace
or act of aggression. Such determination is a matter entirely within its
discretion.

With these provisions should be read Article 103 of the Charter which

60
171 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

states that in the event of a conflict between the obligations of the Mem-
bers of the United Nations under the Charter and their obligations under
any international agreement, their obligations under the Charter shall
prevail. Seeing that Security Council decisions are to be accepted and
carried out by all Member States, the obligations thus created are given
priority by Article 103 over obligations under any other agreement.

All this amounts to enormous power indeed and international law as
embodied in the Charter requires all States to recognize this power and act
according to the directions issuing from it.

But does this mean that the Security Council discharges its variegated
functions free of all limitations, or is there a circumscribing boundary of
norms or principles within which its responsibilities are to be discharged?

Article 24 itself offers us an immediate signpost to such a circumscrib-
ing boundary when it provides in Article 24 (2) that the Security Council,
in discharging its duties under Article 24 (1), “shallact in accordance with
the Purposes and Principles of the United Nations”. The duty is impera-
tive and the limits are categorically stated. The Preamble stresses inter alia
the determination of the peoples of the United Nations to establish condi-
tions under which respect for the obligations arising from treaties and
other sources of international law can be maintained.

Article 1 (1) sets out as one of the Purposes of the United Nations that
it is

“to bring about by peaceful means, and in conformity with the prin-
ciples of justice and international law, adjustment or settlement of
international disputes or situations which might lead to a breach of
the peace”.

Travaux Préparatoires

That such limitations are real and important appears when one consid-
ers the travaux préparatoires leading to the adoption of the Charter. They
are here referred to for the purpose of showing that the concerns outlined
above were indeed a factor leading to the adoption in its present form of
the articles giving the Security Council its powers.

In Committee 2 of Commission III which was dealing, at the United
Nations Conference on International Organization, San Francisco, with
the draft provisions of the Charter relating to the Security Council, on
19 May 1945, Belgium — as if in anticipation of the very problem now
presented by the Libyan argument that the Security Council resolu-
tion 731 (1992) infringed on essentials of State sovereignty — presented a
proposed amendment to the draft.

To quote from the Commission records:

“The Delegate of Belgium stated that if, as appeared to be the case,

61
172 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

the power of the Security Council to ‘recommend’ (‘recommander’)
involved the possibility that a Member of the Organization might be
obliged to abandon a right granted to it by positive international law
as an essential right of statehood, the Delegation of Belgium wished
formally to present its amendment to the Committee. The purpose of
the amendment was, in case a party to a dispute considered that a
recommendation of the Security Council infringed on its essential
rights, to allow the state to request an advisory opinion on the ques-
tion by the International Court of Justice. If the Court found such
rights to be infringed or threatened, then the Security Council would
be required either to reconsider the question or to refer the dispute to
the General Assembly for a decision. It was not in any sense the pur-
pose of this amendment to limit the legitimate powers of the Security
Council. It would, however, be desirable to strengthen the juridical
basis of the decisions of the Security Council.” (Documents of the
United Nations Conference on International Organization, San Fran-
cisco, 1945, Vol. XII, pp. 48-49.)

The Delegate of the Union of Soviet Socialist Republics opposed the
amendment stating: “There should be no question in the minds of any
Delegates that the Security Council might wish in any way to infringe the
rights of a sovereign state” (ibid., p. 49). Moreover:

“The Delegate of the United States emphasized the importance of
the requirement that the action of the Security Council in dealing
with a dispute involving a threat to the peace be taken ‘in accordance
with the purposes and principles of the Organization’. He referred to
Chapter I, paragraph 1, as amended by the sponsoring governments,
which states that one of the purposes of the Organization is to bring
about the peaceful settlement of disputes ‘with due regard for prin-
ciples of justice and international law’ (Doc. 2, G/29, p. 1). He did not
interpret the Proposals as preventing any state from appealing to the
International Court of Justice at any time on any matter which might
properly go before the Court. On the whole, he did not consider the
acceptance of the Belgian Amendment advisable, particularly since
he believed that the Security Council was bound to act in accordance
with the principles of justice and international law.” (Ibid.)

The Delegate of France, while viewing with great sympathy the ideas in
the Belgian amendment, expressed doubt about its efficiency and sug-
gested that the sub-committee on drafting “should endeavor to give the
most complete guarantees possible that the Security Council accomplish
its task according to law and justice” (ibid., p. 50).

62
173 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

The Delegate of Colombia expressed his warm support of the Belgian
amendment.

On 22 May 1945, the Delegate of the United Kingdom stated that he
thought the adoption of the Belgian amendment would be prejudicial to
the success of the Organization. He submitted that the procedures pro-
posed by the amendment would cause delay at a time when prompt action
by the Security Council was most desirable (Documents of the United
Nations Conference on International Organization, San Francisco, 1945,
Vol. XII, p. 65).

The Delegate of South Africa supported this position, emphasizing the
importance of the act of faith the small States were making in the accept-
ance of paragraph 4 (ibid., p. 66). The Delegate of the Byelorussian Soviet
Socialist Republic also opposed the Belgian amendment (ibid.).

The Delegate of Belgium then requested a more precise answer to his
previously posed question as to whether the term “recommend” in Chap-
ter VIII, Section A, of the draft (corresponding to Chapter VII of the
United Nations Charter) entailed obligations for States, parties to a dis-
pute, or whether it meant only that the Council was offering advice which
might or might not be accepted (ibid. ).

The Delegate of the United States expressed agreement with the views
of the Delegate of the United Kingdom and said he had intended to make
it clear that in Section A no compulsion or enforcement was envisaged
(ibid.).

The Delegate of Belgium stated that since it now was clearly under-
stood that a recommendation made by the Council under Section A of
Chapter VIH did not possess obligatory effect, he wished to withdraw the
Belgian amendment. The withdrawal was accepted by the Chairman (ibid.).

In another committee of Commission III (the Committee dealing with
Structures and Procedures) similar discussions were taking place at the
same time. The Delegate for Norway observed on 24 May 1945:

“The Security Council was vested with enormous powers and little
restraint was placed upon their exercise by the Dumbarton Oaks
Proposals. The chapters on Purposes and Principles offered no such
rules, with the exception of the principle of the sovereign equality of
states. He felt that a basic rule of conduct must be formulated as a
restraint on the Security Council and as a guarantee that it would not
resort to a ‘politique de compensation’. Whatever sacrifices the Secu-
rity Council might require of a nation should not be of such a nature
as to impair the confidence of that nation in its future.” (Documents
of the United Nations Conference on International Organization,
San Francisco, 1945, Vol. XI, p. 378.)

I quote from the record:

“The Representative of the United Kingdom, in opposing the Nor-

63
174 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

wegian amendment, pointed out that its purpose was already served
by the amended principles in Chapter I, where it was stipulated that
the Organization was to ‘bring about by peaceful means, and with due
regard for principles of justice and international law, adjustment or
settlement ... etc. In his opinion, the Norwegian amendment
was not a desirable way of stating the case because he considered it
inadvisable to limit the Council in its actions, as was in effect pro-
posed, when it was dealing with a lawbreaker.” (Documents of the
United Nations Conference on International Organization, San Fran-
cisco, 1945, Vol. XI, p. 378.)

The Norwegian amendment was rejected on the ground that the con-
current revisions of the introductory chapters would provide for such
standards as international law and justice (Ruth B. Russell, A History of
the United Nations Charter: The Role of the United States 1940-1945, 1958,
p. 665).

These discussions are useful reminders of the sense in which the powers
of the Council were understood and adopted in the drafting of the United
Nations Charter. The powers of the Council are subject to Articles 1 and 2
and, in particular, to the guarantees they provide of conformity with inter-
national law.

It is important to note also the genesis of Article 1 which sets out the
Purposes and Principles of the United Nations.

The Dumbarton Oaks Proposals set out these Purposes as follows:

“1. To maintain international peace and security; and to that end
to take effective collective measures for the prevention and removal
of threats to the peace and the suppression of acts of aggression or
other breaches of the peace, and to bring about by peaceful means
adjustment or settlement of international disputes which may lead to
a breach of the peace;

2. To develop friendly relations among nations and to take other
appropriate measures to strengthen universal peace;

3. To achieve international cooperation in the solution of interna-
tional economic, social and other humanitarian problems; and

4. To afford a center for harmonizing the actions of nations in the
achievement of these common ends.” (Ibid. p. 1019.)

It will be noticed that the phrase “in conformity with principles of jus-
tice and international law” which appears in the Charter was absent from
these proposals. The addition of this phrase to the Dumbarton Oaks draft
was due in no small measure to the fears expressed regarding the enor-
mous powers that would be erijoyed by the Security Council. As
Ruth Russell observes in her treatise on the history of the Charter:

“Beginning with the Chinese at Dumbarton Oaks, however,
numerous complaints were heard that the Proposals apparently pro-

64
175 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

vided for no standards of justice or of international law in connection
with this purpose. At San Francisco, therefore, in accordance with
the agreement made at Dumbarton Oaks, the Big Four officially
adopted the Chinese amendment to add that peaceful settlement of
disputes must be brought about ‘with due regard for principles of
justice and international law’.” (Op. cit., p. 656.)

The history of the United Nations Charter thus corroborates the view
that a clear limitation on the plenitude of the Security Council’s powers is
that those powers must be exercised in accordance with the well-estab-
lished principles of international law. It is true this limitation must be
restrictively interpreted and is confined only to the principles and objects
which appear in Chapter I of the Charter:

“Le Secrétaire général des Nations Unies, dans une déciaration du
10 janvier 1947, a rappelé ce principe en ces termes: ‘les seules res-
trictions sont les principes et les buts fondamentaux qui figurent au
chapitre 1° de la Charte’.” (Cot and Pellet, La Charte des Nations
Unies, 2nd ed., 1991, pp. 462-463.)

The restriction nevertheless exists and constitutes an important principle
of law in the interpretation of the United Nations Charter.

The obligation of the Court, as one of the principal organs of the United
Nations, to “co-operate in the attainment of the aims of the Organization
and strive to give effect to the decisions of other principal organs, and not
achieve results which would render them nugatory” (I. S. Rosenne, The
Law and Practice of the International Court, p. 70) should be read in the
light of this clear limitation.

Chapters VI and VII of the Charter

In the light of these observations regarding the nature of a Security
Council resolution under Chapter VI, it becomes clear that such a resolu-
tion does not impose a binding obligation. As Sir Gerald Fitzmaurice
~ observed of Security Council functions under Chapter VI:

“under this Chapter, these functions are not of an enforcement char-
acter. It is doubtful whether, on a proper reading of these functions,
they enable the Council to do more than make recommendations with
a view to the settlement of any dispute.” (Fitzmaurice, “The Founda-
tions of the Authority of International Law and the Problems of
Enforcement”, 1958, 19 Modern Law Review, p. 1, at p. 5; emphasis
added.)

The travaux préparatoires of the Charter, the Charter itself and the
wording of the resolution all point to this conclusion. Consequently the

65
176 1971 MONTREAL CONVENTION (DISS, OP. WEERAMANTRY)

fact that resolution 731 (1992) had been adopted by the Security Council
was not an impediment to the consideration by the Court of the applica-
tion made to it.

Moreover, whatever the resolution purported to do was required by
Article 24 (2) of the Charter to be in accordance with international law. It
is not for this Court to sit in review on a given resolution of the Security
Council but it is within the competence of the Court and indeed its very
function to determine any matters properly brought before it in accord-
ance with international law. Consequently, the Court will determine what
the law is that is applicable to the case in hand and would not be deflected
from this course by a resolution under Chapter VI.

However, once we enter the sphere of Chapter VII, the matter takes ona
different complexion, for the determination under Article 39 of the exist-
ence of any threat to the peace, breach of the peace or act of aggression, is
one entirely within the discretion of the Council. It would appear that the
Council and no other is the judge of the existence of the state of affairs
which brings Chapter VII into operation. That decision is taken by the
Security Council in its own judgment and in the exercise of the full discre-
tion given to it by Article 39. Once taken, the door is opened to the various
decisions the Council may make under that Chapter.

Thus, any matter which is the subject of a valid Security Council deci-
sion under Chapter VII does not appear, prima facie, to be one with which
the Court can properly deal.

Resolution 731 (1992)

Resolution 731 (1992) expresses the Security Council’s deep concern
with international terrorism and the illegal activities directed against
international civil aviation. It reaffirms previous resolutions calling upon
all States to co-operate in preventing interference with civil air travel and
all acts of terrorism, recalls its condemnation of the destruction of Pan Am
flight 103 and the President’s call on all States to assist in apprehension

and prosecution of those responsible for this criminal act.

The resolution strongly deplored the fact that the Libyan Government
had not responded effectively to earlier requests made by the Govern-
ments of France, the United Kingdom, and the United States to co-
operate fully in establishing responsibility for the terrorist acts involved
in the two air disasters involving Pan Am flight 103 and UTA flight 772. It
urged the Libyan Government immediately to provide a full and effective
response to those requests, and decided to remain seised of the matter.

There is no decision in the resolution addressed to other parties but only

66
177 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

a decision “to remain seized of the matter”. Nor is there any indication on
the face of the resolution, as there usually is in resolutions under Chap-
ter VII, indicating that the resolution has been adopted under Chap-
ter VIL. It will be clear therefore that resolution 731 (1992) which was the
resolution before the Court at the hearing of the oral argument did not in
any way bar the consideration by the Court of the matters before it. The
observations and exhortations it contained were not of a legally binding
nature.

Resolution 748 (1992)

Resolution 748 (1992), by way of contrast, is clearly a resolution under
Chapter VII and says so on its face. That resolution contains, unlike reso-
lution 731 (1992), a series of decisions addressed to the Libyan Govern-
ment and to all States.

Article 25 of the Charter, under which all Members of the United
Nations agree to accept and carry out all decisions of the Security Council
in accordance with the Charter imposes a binding legal obligation on all
States of compliance with decisions of the Security Council. Article 25 is
reinforced by Article 103 so that even in the event of a conflict with obliga-
tions under any other agreement, the obligations under Article 25 shall
prevail.

Without expressing definitive views on the matter at this stage of provi-
sional measures, I take the view that resolution 748 (1992) must be treated
as binding on Libya as on all countries in terms of Article 25 of the United
Nations Charter and that, in terms of Article 103, the obligations it lays
down prevail over the obligations flowing from any other international
agreement. In specific terms, this means that Libya is, prima facie, bound
by the provisions of that resolution even if they should conflict with the
rights Libya claims under the Montreal Convention. In this respect, I am
in agreement with the view of the majority of the Court.

However, in my respectful view, it does not necessarily follow that the
binding nature of resolution 748 (1992) renders it inappropriate for the
Court to indicate provisional measures. I arrive at this conclusion after a
careful perusal of all the provisions of resolution 748 (1992). There still
seems to be room, while preserving full respect for resolution 748 (1992) in
all its integrity, for the Court to frame an appropriate measure proprio
motu which in no way contradicts resolution 748 (1992), Article 25 or
Article 103 of the Charter.

An analysis of resolution 748 (1992) shows that it expresses deep con-
cern with the failure of the Libyan Government to provide a full and effec-
tive response to the request in resolution 731 (1992) and contains strong
condemnations of international terrorism. It determines, under Article 39
of the Charter, the existence of a threat to international peace and security

67
178 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

and decides to take certain actions under Article 41 of the Charter. All
States are required on 15 April 1992 to adopt certain measures set out in
the resolution. These measures include diplomatic sanctions and other
sanctions of various sorts relating to aircraft and weapons. They are all
measures under Article 41 which deals with measures not involving the
use of force, and the Council has not moved beyond that Article.

The Montreal Convention

Article 14 (1) of the Montreal Convention is drafted in imperative
terms, requiring any dispute concerning the interpretation or application of
the Convention to be submitted to arbitration according to its terms. It will
be noted that the section refers not merely to interpretation but goes
further into the area of the manner in which that treaty is applied or to
be applied.

The Montreal Convention is part of a concerted international response
to the problem of terrorism, which has assumed importance in recent
decades as a major international problem. Several separate conventions
represent the international community’s considered response to interna-
tional terrorism and several of them embody provisions similar to those
contained in Article 14, with eventual resort to the International Court.

It has taken around thirty years of multilateral effort to put together this
structure of international response, if one goes back to the 1963 Tokyo
Convention on Offences Committed on Board Aircraft. Most of these
conventions have been ratified by over one hundred States. The UNITAR
study, The United Nations and the Maintenance of International Peace and
Security, 1987 (see p. 418), notes that, as at the time of that study,
132 nations were parties to the Convention on Offences and Certain Acts
Committed on Board Aircraft (1969 Tokyo Convention); 127 nations
were parties to the Convention for the Suppression of Unlawful Seizure of
Aircraft (1971 Hague Convention); and 128 nations were parties to the
Convention for the Suppression of Unlawful Acts Against the Safety of
Civilian Aviation (1973 Montreal Convention).

Among the Conventions that contain a clause providing for resort to
this Court where the dispute between parties cannot be settled by negotia-
tion are the Convention on Offences and Certain Other Acts Committed
on Board Aircraft 1963 (Tokyo Convention) — Article 24; the Convention
on the Suppression of Unlawful Seizure of Aircraft 1971 (Hague Conven-
tion) — Article 12; the Convention on the Prevention and Punishment of
Crimes Against Internationally Protected Persons, Including Diplomatic

68
179 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

Agents 1973 (New York Convention) — Article 13; the International
Convention Against the Taking of Hostages 1979 — Article 16.

Indeed, this pattern can be traced back in international practice to the
days of the League of Nations when the 1937 Convention for the Preven-
tion and Punishment of Terrorism, by Article 20, referred disputes on the
interpretation or application of the Convention which could not be solved
by diplomatic means to the Permanent Court of International Justice (see
Richard B. Lillich, Transnational Terrorism: Conventions and Commen-
tary, 1982, p. 175).

There is thus a vast body of international support for dealing with such
offences within an ordered multilateral structure of negotiation and ulti-
mate judicial settlement.

The Court as a judicial body administering international law cannot at
this stage of its enquiries fail to note that Security Council resolution 731
(1992) makes no mention of the Montreal Convention or of the multi-
lateral treaty structure built up to counter international terrorism.

Another aspect of the Montreal Convention is that it does not interfere
with the principle of customary international law aut dedere aut judicare.
Each Contracting State is however placed under a strict obligation, where
it does not extradite an alleged offender, to submit the case to the compe-
tent authorities for prosecution (Art. 7). The principle aut dedere aut judi-
careis an important facet of a State’s sovereignty over its nationals and the
well-established nature of this principle in customary international law is
evident from the following description:

“The widespread use of the formula ‘prosecute or extradite’ either
specifically stated, explicitly stated in a duty to extradite, or implicit
in the duty to prosecute or criminalize, and the number of signatories

- to these numerous conventions, attests to the existing general jus
cogens principle.” (M. Cherif Bassiouni, International Extradition:
United States Law and Practice, 1987, p. 22.)

As with its failure to consider the Montreal Convention, so also resolu-
tion 731 (1992) fails to consider this well-established principle of interna-
tional law.

Conclusion

This very difficult case, arising from an incident so revolting to the glo-
bal community and so universally condemned, needs to be approached
from as many angles as possible.

Judge Lachs, in the Aegean Sea case, remarked on the complementarity
of all the fora to which States may resort:

69
180 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

“The frequently unorthodox nature of the problems facing States
today requires as many tools to be used and as many avenues to be
opened as possible, in order to resolve the intricate and frequently
multi-dimensional issues involved.” (1.C.J. Reports 1978, separate
opinion, p. 52.)

He stressed in this context the role of the Court as an institution serving
the peaceful resolution of disputes. In the present case, an appeal has been
addressed to this Court to use its functions in the overall United Nations
scheme, for the purpose of opening up another avenue towards settle-
ment. Judge Lachs put his finger upon one of the principal roles the Court
may play when he said, “In this way it may be possible to prevent the
aggravation of a dispute, its degeneration into a conflict” (ibid.).

One sees in this passage a key to the role the Court can play in this mat-
ter. It is seised of a dispute, it possesses prima facie jurisdiction, a situa-
tion of escalating tensions is developing and the Court’s good offices are
sought by one Party with a view to preserving such rights as it claims until
their final determination by the Court.

This Court will not place itself in a position of confrontation with the
Security Council where that organ has already exercised its powers in a
manner which places obligations upon all United Nations Members. But
in areas not covered by its binding decisions under Chapter VII, the Court
is free to use its influence and authority to serve the purposes of interna-
tional peace in which it has as much an interest as any organ of the United
Nations. The furtherance and preservation of peace are not the exclusive
preserve of one organ but the common goal of all. The Court has power to
make an order proprio motu and is not limited to the terms in which relief
has been sought by the petitioner. There is no impediment which prevents
the Court from pursuing that common goal of peace by taking action
which in Judge Lachs’ words may make it “possible to prevent the aggra-
vation of a dispute, its degeneration into conflict”.

A great judge once observed that the laws are not silent amidst the clash
of arms. In our age we need also to assert that the laws are not powerless to
prevent the clash of arms. The entire law of the United Nations has been
built up around the notion of peace and the prevention of conflict. The
Court, in an appropriate case, where possible conflict threatens rights that
are being litigated before it, is not powerless to issue provisional measures
conserving those rights by restraining an escalation of the dispute and the
possible resort to force. That would be entirely within its mandate and in
total conformity with the Purposes and Principles of the United Nations
and international law. Particularly when situations are tense, with danger
signals flashing all around, it seems that this Court should make a positive
response with such measures as are within its jurisdiction. If the conserva-
tion of rights which are sub judice comes within the jurisdiction of the
Court, as I have no doubt it does, an order restraining damage to those

70
181 1971 MONTREAL CONVENTION (DISS. OP. WEERAMANTRY)

rights through conflict must also lie within that province. If international
law is to grow and serve the cause of peace as it is meant to do, the Court
cannot avoid that responsibility in an appropriate case.

I would indicate provisional measures proprio motu against both Parties
preventing such aggravation or extension of the dispute as might result in
the use of force by either or both Parties. Such measures do not conflict
with any decision the Security Council has made under Chapter VII, nor
with any obligation arising under Article 25, nor with the principle under-
lying Article 103. The way towards a peaceful resolution of the dispute
may thus be preserved before the Parties find themselves on paths from
which there may be no return. This action is based on Article 41 of the
Statute of the Court and Articles 73, 74 and 75 of the Rules of Court.

(Signed) Christopher Gregory WEERAMANTRY.

71
